UPON APPELLANT’S MOTION FOR REHEARING
PER CURIAM.
The motion for rehearing is addressed to this court’s per curiam affirmance without opinion dated January 14,1988, which decision we hereby withdraw and substitute the following:
This appeal is from an order denying appellant’s Motion To Restrict Removal of Minor Child from the Jurisdiction. We affirm. However, such affirmance shall be *830without prejudice to either party seeking a change or modification of the custody of the minor child in the future.
DOWNEY, LETTS and WALDEN, JJ., concur.